Equality between men and women in the committees' work (debate)
The next item is the report by Anna Záborská, on behalf of the Committee on Women's Rights and Gender Equality, on gender mainstreaming in the work of the committees.
rapporteur. - (SK) Over the past few years, the issues of women's dignity and their mission have taken on a new dimension. This is particularly evident within the framework of the European Union's horizontal policies that have been shaped by the Lisbon Strategy, such as those addressing the demographic challenge and the work-life balance, as well as those combating violence against women.
Recognising the differences between women and men, on the one hand, and nurturing complementarities between them, on the other, may contribute significantly towards enhancing democracy and parliamentarianism, to the benefit of EU citizens. Freedom means more than just the freedom to compete, as the Chancellor, my favourite politician, pointed out yesterday. Women have a special value in a broad and distinctive context inspired mainly by the protection of human rights. On the one hand, this is due to the value of women as human beings with a right to inviolable respect for their basic dignity. On the other hand, this is due to their femininity, irrespective of the cultural context or their spiritual, mental or physical characteristics, such as age, health, education, employment or marital status.
The report on gender mainstreaming within the work of the European Parliament's committees is the fruit of cooperation in the Committee on Women's Rights and Gender Equality during the first half of the present term. The report was unanimously approved in the committee, for which I am extremely grateful. In parliamentary committees we do not often enjoy such shared triumphs or the benefits of such a well-targeted approach. At present, the Committee on Women's Rights and Gender Equality is the most important instrument for supporting the efforts that still need to be undertaken in other committees to ensure genuine equality between women and men.
My committee has come up with the first methodological model that can be applied to assess performance in all parliamentary committees. The model is described in the Explanatory Statement. The data from the questionnaires completed by the committees which responded to our survey were carefully processed by the secretariat of the Committee on Women's Rights and Gender Equality. If all committees had responded, the evaluation would have been far more comprehensive. All committees should heed our recommendations. Following debates in the Committee on Women's Rights, a number of amendments were adopted which reinforce the content of the report. I would like, however, to dwell on the three amendments pertaining to paragraphs 8, 21 and 22. In my opinion, these amendments would undermine the powers vested with the Committee for Women's Rights and Gender Equality, and are not entirely consistent with the European Parliament's Rules of Procedure.
I particularly value the fact that the drafting of the report has fuelled a pluralistic parliamentary debate, highlighting the importance of the underlying problem. I would like to thank all of my fellow MEPs, both women and men, who have been actively involved in this exercise and have helped me to prepare the report.
on behalf of the PPE-DE Group. - (HU) Madam President, the report of the chairwoman, Mrs Záborská, urges us toward an ever greater fulfilment of the most fundamental European issue, our common goal of equality between men and women, here within the walls of the European Parliament, with regard to the division of responsibilities and tasks within the existing parliamentary committees. The question and the way the question is posed is far from unambiguous even within the walls of Parliament, as previous cycles and indeed the most recent one indicate; this is perhaps why the problem has not yet been resolved, even though in recent times the Committee on Women's Rights and Gender Equality has made great efforts to assess the situation and to bring about change.
Integrating the principle of gender equality into the everyday life of society, communicating it to all people, the struggle against established stereotypes, the ever more fruitful use of women's capacities and knowledge, and our true equality of opportunity remain very distant goals in Europe. This situation comes in for very sharp criticism by the rapporteur in the European Parliament.
In my experience, scepticism here in Parliament with regard to the question of gender equality is in many cases the consequence of the fact that equality of opportunity is still erroneously regarded by most people as a struggle in which one group - in this case men - surrender power and privileges in the interests of another group - in this case women.
The European Parliament is an institution that sets an example, and it can maintain and strengthen this status only if in the course of our daily parliamentary work we fully represent, in our professional committees as well, those principles and directives which we are struggling to realise on a European level, and which we set down as standards for the Member States.
We would like to see women in as many committee positions as possible. The European political parties must strive to promote the participation of women in public life, to put more women forward for election, and here in Parliament they should encourage and create fairer and more equal representation. The European Parliament must set an example. In each policy area, from planning through evaluation, and for all practical questions before Parliament, we must keep the promotion of equal opportunities for men and women at the centre of our attention. The struggle over committee positions and the Year of Equal Opportunities for All, in my view, provide an excellent framework right now for this purpose.
on behalf of the PSE Group. - (DA) Madam President, excuse my being late, but I had to speak somewhere else. I should like to start by thanking the rapporteur for this very important report, and I want to say how necessary it is for us to take this issue seriously. We have just witnessed our election of 14 deputy chairmen here in Parliament, only three of whom are women. We are in the process of electing chairmen and deputy chairmen for all of Parliament's committees, and I think that we should have a policy on gentleman streaming where our own political appointments are concerned. Thank you very much for the work done on the report. I hope that it will be followed up.
Madam President, first of all I would like to wish you luck and success in your new and important position. This year is a year of equal opportunities in the European Union, and thus it is a year for us all: men and women.
Today we are discussing gender mainstreaming in the context of the work of our own commissions. And I would like to draw attention to the fact that this is the first document in the political work of the parliamentary commissions to be devoted to the concrete assessment of gender mainstreaming.
Here I would like to thank rapporteur Mrs Anna Záborská for her expert work.
In a few months we will be celebrating the fiftieth anniversary of the signing of the Treaty of Rome. Pursuant to Article 2 of the Treaty Establishing the European Economic Community, equality between men and women is a fundamental principle of community law - I emphasise that this fundamental principle, and thus also its advancement, is the indisputable task of the community.
The Convention for the Protection of Human Rights and Fundamental Freedoms has been signed by all Member States of the European Union. I ask you: why do we not implement it? Why do we not have a functioning supervisory mechanism and effective measures to carry out and guarantee what has been decided upon?
These decisions were made half a century ago. Parliament still passes new documents on the same topic every year, in which it emphasises, undertakes and requires. In the document under discussion, however, we must recognise today, in the year 2007, that women are underrepresented in our own parliamentary administration in the bodies that make political decisions.
Finally, I would ask that all of us who have been elected to the highest level of European politics should be decisive and put an end to the wasting of already poor human resources and potential. In our actions, let us accept women as equals to men, whether in the making of political decisions or on pay day.
Equal rights must become the law not only on paper, but also in everyday life. This will also be the key to the successful implementation of the Lisbon Strategy.
You have congratulated me, and I congratulate those few men present in the House for this debate on gender equality because I believe that their presence is crucial when it comes to opposing the discrimination that still exists.
Madam President, ladies and gentlemen, I truly wish you all the very best for your first day as President.
However, there is still a great deal left to do where women's rights are concerned; we have a long history of parliamentary work behind us, and it is precisely for that reason that we recognise how increasingly important it is to ensure that gender-related aspects are genuinely integrated into the work of the committees, and integrated in an effective and operational manner. If we look at the reality of the situation, there are many problems to be resolved, and the figures are quite clear: it is still exceedingly difficult for women to enter and participate in political and institutional life, and that is without mentioning the endless unresolved problems they have in actually reconciling their working lives with their family lives. That is precisely why, if we are to attempt to do away with the inequalities, we need to intervene openly in every action and policy carried out by the Union.
Furthermore, the rapporteur - whom I thank for her excellent work - has done well to highlight the fact that there is still not a suitable culture encouraging women to participate in political life. I should like to give an example: in Italy there is no law on the so-called pink quotas, and, personally, I am not convinced that quotas are necessarily the best system. However, in Italy, parties that have freely decided to include more women on their lists of candidates, such as the party to which I belong, have actually seen an increase in the number of female politicians represented in parliament, and this is a positive development - it is an example of good practice that should be exported, nay, imposed at Community level. To conclude, I expect all the Community institutions and, in particular, the German Presidency, to put women back in the spotlight and to launch a genuine European family pact.
on behalf of the Verts/ALE Group. - (FI) Madam President, I too wish to thank the rapporteur, Mrs Záborská, for the excellent work she has done. I would also like to congratulate the President on her election.
It is excellent that the European Parliament has made it compulsory for the committees to implement gender mainstreaming. This is a process that is bound to take a long time, and it is important that the Committee on Women's Rights and Gender Equality is heading the project. I know that there are also those in Parliament that are doubtful about all this, and I feel that in most cases it is those very people who need to be educated in the matter of equality.
When I was made responsible for this issue in the Committee on the Environment, Public Health and Food Safety, I asked the Committee on Women's Rights to specify those tasks that had to be accomplished in gender mainstreaming, and the committee produced the questionnaire in a form that was instructive and very welcome. I drafted a preliminary proposal for the Committee on the Environment based on this questionnaire. There are still no decisions on it, but I will be proposing in my committee, for example, that every year the Committee on Women's Rights should produce statistics on the gender distribution among coordinators and rapporteurs and in the secretariat. I will also propose that a pilot project should be set up to establish mainstreaming in particular and to identify areas where especially close cooperation should be engaged in with the Committee on Women's Rights. In my view, the Committee on Women's Rights could produce for the plenary sessions more concrete draft resolutions than these on what the committees should be doing. I believe that this issue should be taken forward in the most effective way possible, so that plenary can both make binding decisions and recommendations on what should be done on the committee.
Finally, I would like to say that the political groups should also be paying heed to gender equality. It is the political groups that will have the main role in deciding how equality is to be implemented when they elect their chairs and fill the posts of chair and deputy chair of committees in negotiations between groups.
on behalf of the GUE/NGL Group. - (SV) Thank you, Madam President. Please accept my most sincere congratulations on your new appointment as Vice-President. I am very pleased indeed.
The current report rightly states that there is still an imbalance between women and men in all areas of society. The evaluation of the ways in which the committees have so far complied with Parliament's decision that the gender equality perspective should always permeate our work shows, unsurprisingly, that there is still an incredible amount to be done before we can say that the equality perspective really has been integrated into our work. This is not news. There are many of us who, in the general run of our daily work, experience the inequality between men and women and the unequal conditions that apply to us. That is not something peculiar to the European Parliament. We are forced to observe that, whether we are talking about parliamentary work or about the way in which society operates in general, economic and political power is in practice still the province of the one gender, that is to say of men. Despite all our talk about the importance of gender equality, it is clearly easier to talk about it than to implement it in practical terms.
We need a variety of instruments in order to tackle issues of gender equality and take steps to bring such equality about. Such instruments include education and knowledge. If we are to change things, we need to clarify the power structures. We are therefore looking forward to the work of the Institute for Gender Equality. Among the tools with which it will be able to provide us are more widely shared knowledge, together with statistics broken down according to gender. Another important tool when it comes to gender equality is education. It is important for us to allow officials to continue with their further training on the integration of the gender equality perspective. What is just as important, however, is that Members of the European Parliament too should receive training in equality. It is not true to say that, as elected politicians, we automatically have a sufficient knowledge of gender equality and the integration of the gender equality perspective. This is, however, a situation that we can do something about. We can vote in favour of the proposal in the report that gender equality training should be arranged for all MEPs before the next term of office. I urge you to vote for this in the report. Thank you.
on behalf of the IND/DEM Group. - Madam President, the previous speaker has just made reference, regretfully, apparently, to lots of jobs in politics going to the stronger people - the men. She obviously never met Mrs Thatcher!
Why cannot these reports be written in plain language? The term 'gender mainstreaming' occurs throughout the report; what is that? Is it some kind of political correctness? Paragraph 16, which is all about filling vacancies in EU institutions, says that gender mainstreaming is 'to be taken into account'. Does that mean specific jobs for men and specific jobs for women?
Paragraph 1 calls for 'gender equality [...] which does not set women against men'. Does that mean men and women cannot apply for the same job in case it sets the one against the other?
Recital A states that some committees 'never take an interest' in gender mainstreaming. Goodness, what do we do about that? But, wait a bit, there are some facts and figures to go with the jargon. Recital F refers to the 'continuous increase in the percentage of female Members of the European Parliament, from 17.5 % in 1979 to 30.33 % in 2004'. But, then, recital G notes that, in EU administration, 'women are under-represented in positions of responsibility' where political decisions are taken. Clearly, we are leading to reverse discrimination. Any kind of discrimination is not only thoroughly bad, but surely goes against all that the EU stands for.
Inevitably, you then move on to quotas, but the report also calls for the dignity of women. In Britain, other political parties have women-only candidate lists. What kind of dignity is that? Our party does not do it. In the situation under consideration here, what happens if not enough women apply to satisfy the quota? Do you leave the post unfilled?
I suppose, now, some people will think they have got some kind of raving chauvinist on their hands - not so. I am a teacher, I taught for 39 years and I did so happily with many women. I worked for women in teaching, very happily - no problem. I respected them all. I simply believe that women should have no bar to going for qualifications and should apply for posts on a totally equal basis. Anything else, like this report, is demeaning to women, and any self-respecting woman should find this report offensive. I ask Members to dismiss it with their vote.
(SK) In 1993, the UN General Assembly in Vienna stated for the first time the principle that human rights include the rights of women, and that the protection of those rights was a priority objective.
The Beijing Platform for Action later recognised gender equality as a major objective and identified 12 critical areas of concern. Let me mention but a few of them: women and poverty; education; women and health; violence against women; armed conflicts; women and the mass media; the participation of women in decision-making processes and in political and social structures.
Notwithstanding the multitude of institutions active in the enforcement of these instruments, including the UN, Council of Europe, OSCE and the European Union, one can conclude that today gender equality is only implemented de jure, not de facto.
We often seek an excuse in the percentages of women in various organisations. What we fail to observe, however, is that those percentages primarily reflect a presence at the lower or lowest levels of an institution. The higher up we climb the management ladder, the fewer women we find there. I believe that the tried-and-tested principle applies in this case also: if we want to bring about change, let us begin with ourselves. This is perhaps why the report drawn up by my fellow MEP, Mrs Záborská, is so important.
In the European Parliament we can also say that, percentage-wise, the representation of women has improved in comparison with the past. We should realise, however, that women typically fill lower positions, be it in the European Parliament or the secretariats. Moreover, I daresay that within the secretariats we have implemented the gender equality principle fully, as women enjoy a majority there. But is it the case that in the European Parliament the old prejudices still prevail, according to which women make good wives, mothers, mistresses, secretaries, cooks or even cleaning ladies, but not senior executives ? It is regrettable that the only speech made so far by a male Member of this House has been of the sort we have all witnessed before.
(SK) Madam President, I too would like to congratulate you on your election to this position. Thefact that you are presiding over this very debate may well be indicative.
I would like to express my admiration for the rapporteur for the clarity she brings to her description in the report of how equal opportunities are being implemented in this Parliament. She does not claim that there is nothing left to be done in this Parliament regarding the promotion of equal opportunities. On the contrary, she says clearly that gender mainstreaming has been well formulated and reflected in resolutions passed by Parliament, as well as directives adopted by the European Community, and it has also been institutionalised in the working groups and committees. In terms of substance, however, interest in the topic has been confined to committees pledging to train their secretariats in gender mainstreaming. It seems that some of my fellow Members are also in need of such training.
I would like to draw your attention to the fact that, in this Parliament, we often tend to underestimate the implications of the problem that remain to be resolved. The ageing of Europe will be an impossible problem to solve unless we revise our approach to gender mainstreaming. There can be no doubt that overhauling and modernising pension schemes will not in itself suffice. At present the underlying problems appear to exist on two levels at the same time. Firstly, the philosophical approach taken by political elites leads to indirect discrimination as a result of the application of the so-called civic principle, which clearly results in discrimination and a lack of equal opportunities. Secondly, there are absolutely no practical initiatives aimed at reconciling the demands of work with those of family life, which creates dramatic differences in the opportunities that are available to men and women as a result of existing stereotypes which are difficult to overcome.
In view of the seriousness of the challenge that Europe is facing due to demographic changes, I strongly believe that the European Parliament should be working much more closely with national parliaments on matters of gender mainstreaming. In my opinion, the European Year of Equal Opportunities for All offers an appropriate framework for that.
(DE) Madam President, I, too, am glad to see you in the Chair today, and warmly congratulate you on your election. So far, this debate has been conducted in the absence of the Commission and the Council, and that was only right and proper. Its subject is the practical implementation of gender mainstreaming in the committees, and, more specifically, the first interim report following on from the report I produced and which was adopted in 2003.
This report highlights very well how we should implement gender mainstreaming in this House, and, while it was right that we should concern ourselves with this, I do now rather fear that we have missed an opportunity, since we are all talking about everything under the sun except what we can do in this Parliament of ours.
What has become of its Paragraph 1, with its action plan for a policy of gender mainstreaming, that is to say, equality in every evaluation and analysis and the new development of concepts for the equality of women and men in Parliament? There is still a very great deal left to be done, and no actual plan of action.
And what of the second, with its priorities for equality issues and a high-level working party? This working party has done its job very well, and the right procedure was followed, in that reports were produced by all the committees. As we have heard from the Committee on the Environment, Public Health and Food Safety, some of the Vice-Chairmen of committees have done very good work, but what they did was sometimes exposed to ridicule.
What has become of our demand for women in decision-making positions within Parliament? No definite action has been taken to make that happen. The groups and the national delegations treated this demand with varying degrees of seriousness, but no proper strategy has been forthcoming.
What, then, of the analysis of the Budget procedure? Here, too, no definite action has been taken, although the policy of gender budgeting was meant to have been given tangible form. What progress has been made towards achieving an effective press and information strategy - something else that we called for in 2003 - which is another area where there are still considerable deficits?
Now that we are to conduct a proper analysis and evaluation, I very much hope that we will be helped, in the analysis of the committees, by the European Institute for Gender Equality, which we have recently voted to set up.
It is to be regretted, though, that the report has far from enough to say about the state of affairs in the groups, the delegations and the substance of policies, and so I should like to see us taking a more ambitious approach and managing, by 2009 - when elections are due - to achieve real agreements that make gender mainstreaming possible and put women in positions of leadership.
Grateful though I am for the work that has been done, we must still make very considerable effort to get anywhere near achieving the goal that we set ourselves in the 2003 report.
(LT) Gender equality in the EU is one of the most important democratic values, enabling freedom of self-expression and interpersonal relations on the basis of full equality. However, this value has not yet been fully implemented: women are discriminated against in recruitment for jobs, and they are paid significantly lower wages than men for the same work. The issues of gender equality and an integrated outlook on gender equality are widespread and topical, both at the member country level and at the European Union level. I congratulate the Committee on Women's Rights and Gender Equality on having initiated this study and having prepared a report about an integrated outlook on gender equality in the work of the European Parliament's committees. The committees were assessed on the basis of a completed questionnaire, which reflected each committee's outlook and activities in forming gender equality strategy, implementing an integrated outlook on gender, and implementing gender consultation and cooperation activity. In the Development Cooperation Committee, where I am responsible for gender integration issues, there were no particular discussions. The committee works more on gender expertise and consultation issues with NGOs and developing countries.
It is my understanding that the gender integration issue mostly encounters difficulties in the committee because of the d'Hondt system used in the European Parliament. When this system is applied, even when 30% of parliamentarians are women, the women of the smaller parties realistically have very little chance of preparing a report or an opinion. This also deprives women of the opportunity to demonstrate their abilities and to express their viewpoints on issues vital to their nations, the European Union and the world. Even though the system itself is supposed to give small parties the opportunity to present legislative documents, in reality this is hard to put into practice. When monitoring the implementation of an integrated outlook on gender equality, this issue should be looked at in a broader context - the context of the European Parliament's work rules, which need to be improved.
(PL) Madam President, nature determined that there should be two types of human being, the male and the female, though they are both of equal value and importance. Whether we like it or not, every culture fashioned mainly by religion, be it Islamic, Jewish or Christian culture, understands the relationship between men and women in its own particular way. These relationships are constantly evolving and improving as time goes by. The existence of a Committee on Women's Rights and Gender Equality in the European Parliament and the report before the House today mark a high point in that process of evolution.
This evolution must not, however, be allowed to become a revolution. We must not attempt to impose an artificial male-female relationship by force. It is obviously important to ensure that men and women can enjoy the same opportunities for development, but it is not appropriate to impose artificial quotas of any kind. I have in mind, for example, quotas for involvement in public life. I believe the training and awareness-raising referred to in the report will prove helpful, but the introduction of quotas would amount to discrimination against better candidates in favour of worse ones, and could prove detrimental to the cause of women in the future.
There is nothing finer than the diversity of nature and culture we see all around us, and no greater source of inspiration for humankind. I believe that the differences between men and women are the fount of life.
(DE) Madam President, I warmly congratulate you on your election. I wish to express my support for this report, which I do not believe contains anything that goes against this House's Rules of Procedure, and my thanks to the rapporteur, Mrs Záborská, for the very good cooperation over the last two and a half years. I was a member of the previous Bureau with responsibility for equality issues, and we joined in the Bureau's high-level working party with Mrs Roth-Behrendt, Mrs Lulling and Mrs Gröner, as well as with Mr Friedrich and Mr Daul, in promoting gender mainstreaming in the work of our committees. I should like to express my appreciation to you all, and it goes without saying that I would like also to thank the administration staff, in particular those in the department of DG Personnel responsible for equality of opportunity.
I am certain that the newly-elected Bureau will continue the work of the working party without interruption and with the same committed attitude, and it can do its work on a sound basis, for the former Bureau recently adopted, unanimously, my report on the development of equality of opportunity between 2002 and 2006, which formulated ambitious objectives to be achieved by 2009, including a marked increase in the proportion of women in leadership positions in this House, in particular in middle and top management. We will be taking further steps to better enable our staff to balance work and family life, and will be more careful in future to use gender-neutral language in the conduct of this House's business.
It was the Bureau that first took action on gender budgeting, which is to be a task for all of us in this House in 2008. I hope we will be able to arrange the necessary training and retraining for all Members.
(PL) Madam President, I too would like to congratulate you as you take up such an important role.
Equality for women can never be guaranteed by legal provisions alone. It stands to reason that discrimination against women on the grounds of their gender must not be condoned in any circumstances. It cannot be allowed in the work of the committees or in any other context. Left-wing and liberal groupings tend to focus unduly on the fine detail of such matters. It must be borne in mind that respect for women is not achieved through legal provisions. It comes about solely as a result of family upbringing.
I belong to The League of Polish Families, and we are certainly aware of the problem of discrimination against women. At the level of national legislation, we are putting forward a range of legal provisions to benefit women and mothers. We support and promote the role of women in politics and society. Women have an important role to play in this House too. We also support the effort to eliminate all cases of violation of women's dignity and freedom.
The debate on gender equality is an important one, but it cannot be allowed to lead to an ideological conflict in which men and women pit themselves against each other instead of working together, resulting in the emergence of a new kind of dogma. There is a fundamental question that arises from time to time. Is all this really about equality, equal rights and human dignity, or is it in fact about creating a new ideology? Is that what we are about in this House too? In my view and in the view of the League of Polish Families, special legal provisions are needed. Such provisions should, however, be designed not only to ensure equal treatment for men and women, but also to protect the latter.
(SK) Madam President, I would like to congratulate you on your election to this position, as well as on the fact that the first debate over which you are presiding happens to be about women. Ladies and gentlemen, I congratulate the rapporteur, Mrs Záborská, for her well-balanced report, and at the same time I would like to thank her for the excellent work she has been doing as chairman of the Committee for Women's Rights and Gender Equality.
I agree that it is imperative for women to be represented in the executive bodies of the European Parliament which take political decisions. I also welcome the efforts to incorporate gender mainstreaming into the practical work of all of the committees of the European Parliament. It is important to encourage interest in the topic on the part of the committees, and to ensure that they pay adequate attention to gender mainstreaming.
Gender mainstreaming is not a strategy to be implemented in one fell swoop; it is like a thread which should be woven through the entire political process in order to incorporate a gender equality aspect into all community policies on all levels.
The gender equality requirement should express itself in a practical approach that does not pit men and women against each other. More emphasis on the importance of men's engagement in gender mainstreaming will add to the significance of issues previously considered to be the exclusive domain of women. The political groups in the European Parliament could play a very important role in the process by promoting women's participation in public life, for example, by encouraging women to stand as candidates in elections for the European Parliament and national parliaments.
I strongly believe that in 2007, which is the European Year of Equal Opportunities for All, the European Parliament should provide an example through its own organisational structures of how gender equality is part and parcel of the political routine pursued here for the benefit of society, based on non-discrimination, tolerance, equality and solidarity. I trust that the Member States will subscribe to this appeal and will echo it through the implementation of gender mainstreaming policies.
(HU) It is natural, is it not, that procreation, childrearing, caring for the sick and the elderly, keeping the family together, as well as health care, education and social services are unimaginable without the participation of women? This is true in almost every area of life. How, then, can we take decisions on any question or pass any law or regulation without taking into account their distinctive points of view?
It is an important goal for the policy of gender equality in the long term to be incorporated into all policy areas and to be present at all levels. Mrs Záborská's report is the first one to address an integrated approach to equal opportunity - many thanks for this.
Although the committees pay greater attention in their work to the perspectives of gender equality, yet to this day not a single body has laid down among the fundamental principles of its work the demands of equal opportunity. The strategic basis is lacking: more women, but without more significant positions? In our parliamentary committees we need to take more seriously the need to fulfil the demands of equal opportunity for men and women, and for this to happen we need to ensure adequate training and information. This must not be allowed to set men against women; we must strive, instead, to make sure everyone recognises that the expression of women's viewpoints is in the interests of men as well.
Madam President, I am very proud that we now have the first female first-Vice-President. I wish to congratulate you, as we now have some women in the main body of the European Parliament.
I welcome this report on gender mainstreaming in the committees. Is it unique? It is unique of its kind. I should like to thank the rapporteur in particular for her excellent work.
It is of the utmost importance that the European Parliament uses its influential position in the Community to support and promote gender equality through healthy self-examination of its own methods of working. The right to non-discrimination is protected by several European treaties, in particular the Charter of Fundamental Rights. Nevertheless, we need to continue developing the legal instruments in order to protect everyone - man or woman - from discrimination based on gender.
Coming from a country, Finland, with a long history of working for equal opportunities for men and women, I was very pleased with the findings of the report by the Committee on Women's Rights and Gender Equality. It showed that most of the committees, at least, attach some importance to gender mainstreaming.
However, I would underline that we still have a long way to go. I support the ideas put forward by Ms Járóka, for example that all committees should have female members.
Even though the number of women in the European Parliament continues to increase, inequality continues to exist when it comes to the really important positions in the political bodies, such as committee chairs, etc. I therefore urge each and every committee to put gender mainstreaming into practice in its own work, since this is one way of enabling women to take part fully in the decision-making processes of the EU.
Finally, I should like to emphasise the need for specific data broken down by gender. After all, that is the only way really to evaluate how we are doing and what still needs to be done. Such gender-based statistics are very important for our future work.
(ES) Madam President, I would like to begin by congratulating you on your election, and also Mrs Záborská on the work she has done on her report, which unfortunately once again points out that also in the public institutions there continues to be inequalities between men and women in positions of responsibility.
If our objective is to achieve full equality in society, we must offer an example of our own political commitment in the European institutions, and in the European Parliament in particular. An integrated approach to gender equality in our work and more women in positions of responsibility are therefore two issues that should be taken very seriously by all of the bodies in our Parliament.
This report has the merit of being a document by our institution that takes one further step in this direction, but it should be followed up on, setting clear objectives to be achieved, the methods for achieving them, the people responsible for working towards achieving them, and carrying out periodic assessments that enable us to identify, on the one hand, any achievements, and on the other, the reasons why they may not have been achieved.
Only through constant and rigorous work by everybody in this institution will we be able create true equality between men and women.
(EL) Madam President, I congratulate you and all your male and female colleagues on your new office.
According to the fundamental principle of Community law on equality set out in Article 2 of the Treaty and the ambition to wipe out inequalities between men and women on the basis of the principle of an integrated approach to equality laid down in Article 3(2), the European Parliament made a political commitment in its resolution to acquire an institutional framework for this purpose.
The momentum was created back in 2005 by the Committee on Women's Rights and Equality and with the work carried out by the High-Level Group on Gender Equality. Under the inspired guidance of President Záborská, and with substantial contributions from the representatives of all 21 parliamentary committees in charge of equality issues and their secretariats, today, in the Year of Equal Opportunities for All, the first document of the EP embodying its political commitment to self-criticism as regards the application of an integrated approach has been submitted for approval.
The findings were made using an unprecedented method for the European Parliament, an inventive method which was developed in order to map the current situation. It is positive that, even though several committees laid down their priorities without a strategy on our issue, they are in favour of incorporating equality issues.
The report stipulates how mainstreaming will be achieved, in accordance with the plan which we are voting today to instruct the Committee on Women's Rights to prepare by the end of this parliamentary session. Of course, we shall all need to go to crammer school before then, both employees and parliamentarians, so that we can develop suitable evaluation mechanisms to take account of the peculiarities of each parliamentary committee and ensure that policies are complementary and consistent and combine Members' responsibilities and interests.
Consolidating control of the integrated approach twice per legislative term will provide an opportunity for qualitative and quantitative appraisal. It is a question of justice and I welcome the fact that the Commissioner responsible for justice is with us. We must not criticise the failure to promote women to decision-taking positions; we must criticise the fact that worthy women are prevented from competing with worthy men. We are calling, Commissioner, for rights to be restored and for a meritocracy to be set up in which men and women are equal.
(PL) Madam President, the European Parliament represents European society, which is made up of 492 million individuals and 27 countries. The House does not accurately reflect the social structure of the society it represents, however, as the percentage of female MEPs is barely 30%. This is far too low. Only 13% of Polish MEPs are women, and there is not a single female MEP representing Malta and Cyprus.
The situation regarding administrative positions of responsibility in the European Parliament's political decision-making bodies is equally unsatisfactory. Most of the committees are favourably inclined towards gender equality issues, but in practice they fail to take them into account when setting their political priorities. Against this background, it is worth highlighting the significance of the creation of a High-Level Group on Gender Equality. This group is also charged with working beyond the European Parliament and encouraging Member States to implement gender equality policies effectively.
Political parties and groups have a vital role to play in enabling women to participate fully in political life. Certain groups and parties have already successfully applied a quota system to lists of candidates for public office. The remainder should follow their example, so as to ensure that gender equality will actually become a reality across the Union in the future and not remain merely wishful thinking.
In conclusion, I should like to congratulate Mrs Záborska on a very well prepared document. I would also like to congratulate you, Madam President, on the occasion of your assuming your important role. As a woman, I am delighted to see you in office.
(SL) A society where both sexes enjoy equality, develops more successfully than one controlled by the members of one sex. However, as a result of natural dispositions, certain occupations remain that are better and more easily done by men and others by women.
However, we have known for a long time that men and women can prove themselves equally capable of performing leading jobs or carrying out political duties. So why is it then necessary to adopt a report on gender equality when we live in the European Union, the most democratic society in the world and which has set itself the highest standards of democracy?
It has been confirmed through my own experience that this work is more than necessary, even in the European Union. In various documents we are imposing new duties on our citizens, but when it comes to the allocation of prestigious political positions in our Parliament, there is a ruthless struggle going on.
Gender equality and the equality of small and large States can easily be achieved with the d'Hondt method. I am happy to be a member of the PPE-DE Group, but I am not happy with the allocation of seats. If a woman finds the courage to put herself forward for a leading position, she has to withdraw her candidature if another female candidate puts herself forward for the same position, so that at least one woman can get herself elected amongst the crowds of men.
We should not put forward female candidates just because they are women but because we have among us many capable women who have already and on many occasions proved their merit in practice. I do not wish to lay all the blame on men. We women, too, must become more ambitious and not merely be the performers of the tasks entrusted to us. Before we impose legal obligations and recommendations on our citizens, let us examine how we are fulfilling them ourselves.
(SV) Madam President, I wish to thank the Committee on Women's Rights and Gender Equality, together with Mrs Záborská, for an excellent initiative and an excellent report. Following this debate, I have to observe, however, that the men who participated put forward some antediluvian views. It really is very sad indeed.
A lot has already been said in this debate, and I want to spend the time I have on a number of issues of principle. Parliament will never obtain integrated committees, half of whose committee draftsmen or chairmen are women, until half the Members of the European Parliament are women. I speak from experience. In Sweden, it was only when, in 1994, we had a situation in which half of our politicians and Members of the Swedish Parliament were women that we were able to implement major reforms. Many women in the European Parliament's committees have problems combining parliamentary and family responsibilities. As long as Parliament does not offer parents any opportunity of remaining at home, using parents' insurance, and of obtaining benefits and people to replace them at work, we shall have a gender equality problem. One of the strengths of the report is that it both discusses and proposes measures affecting officials and ourselves as MEPs, but I should like to see more targets and more measures affecting employees in the next report. I should also like to see a debate on how and when we women are to comprise half the number of MEPs.
I should like to thank everyone for their congratulations. I regard it as highly symbolic that the first debate over which I have presided is on the report on equal opportunities.
The debate is closed.
The vote will take place on Thursday at 12 noon.